Citation Nr: 1625815	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-00 726	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990, November 1990 to November 1994, and July 1999 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2010 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the pendency of the Veteran's appeal, jurisdiction over his claims was transferred to the Los Angeles RO.

The Board notes that in a January 2016 rating decision, the Los Angeles RO recognized that the initial assignment of a noncompensable disability rating for the Veteran's low back disability was based on clear and unmistakable error.  As such, the Los Angeles RO assigned a 10 percent rating effective December 21, 2006, the effective date of service connection.  The Veteran is seeking a higher rating for the period from December 21, 2006, to the present.

The Board also notes that in the same January 2016 rating decision, the Los Angeles RO assigned a 100 percent disability rating for the Veteran's PTSD, panic disorder, and mood disorder, effective February 11, 2010, the date of the Veteran's claim for service connection for a psychiatric disability.  The Veteran has not expressed any disagreement with the RO's decision.  Therefore, no aspect of the Veteran's psychiatric disability claim is before the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

Regarding his claim of entitlement to service connection for sleep apnea, the Veteran has not been afforded any VA examination.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record includes a diagnosis of severe obstructive sleep apnea.  In a May 2010 statement, the Veteran asserted that the medication he takes for his service-connected psychiatric disorder caused him to gain weight, which in turn caused his sleep apnea, and he submitted a medical article supporting his contention.  In addition, in a February 2012 statement, the Veteran's ex-wife asserted that about 6 months after he started taking the aforementioned medication, the Veteran gained weight and began snoring to a point that was unbearable, often causing him to choke and have a hard time breathing.  The Board finds that based on the foregoing, a remand is warranted to afford the Veteran a VA examination to determine the etiology of his sleep apnea.

Regarding the Veteran's claim for an increased initial rating for his service-connected low back disability, the Board notes that where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

In this case, the Veteran's last VA examination addressing his low back disability was performed in July 2014, nearly two years ago.  When he was seen by VA for outpatient treatment in August 2014 and September 2015, the Veteran indicated that his low back disorder has worsened.  Under these circumstances, the Board finds that a remand is warranted in order to afford the Veteran a contemporaneous VA examination to determine the current severity of his low back disability.

The Board also notes that the Veteran's September 2015 notice of disagreement listed bilateral lower extremity radiculopathy as an issue along with the Veteran's low back disability rating.  In addition, in a statement attached to his March 2016 substantive appeal, the Veteran's representative asserted that the Veteran's complaints of bilateral lower extremity radiculopathy had been inadequately addressed by the RO and the VA examiners.  The Board notes that the Veteran was afforded VA examinations as to his low back disability in July 2007 and July 2014, and neither examiner found the Veteran to have radiculopathy.  However, upon a review of the examination reports, neither examiner performed a thorough neurological examination, or addressed, at any length, the Veteran's July 2007 report that pain from his low back travelled to his right leg and buttocks.  The Board further notes that the Veteran has continued to assert, most recently in his March 2016 substantive appeal, that he experiences radicular symptoms in his lower extremities due to his low back disability.  As such, the Board finds that on remand, the VA examiner must thoroughly address whether the Veteran has any neurological impairment related to his low back disability.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include any outstanding VA treatment records relating to the Veteran's sleep apnea or low back disability since November 2015.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea originated in or is otherwise etiologically related to his active service.

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected psychiatric disability, to include as due to weight gain caused by psychiatric medication.

If not, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea has been permanently worsened by his service-connected psychiatric disability, to include as due to weight gain caused by psychiatric medication.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of the Veteran's sleep apnea; and

b) the increased impairment which, in the examiner's opinion, is due to his psychiatric disability.

In providing this opinion, the examiner must address the competent statements submitted by the Veteran and his ex-wife to the effect that shortly after the Veteran began taking Citalopram (Celexa) for his psychiatric disability, he gained weight and began snoring at a level sufficient to cause him to choke and have trouble breathing while asleep.

The examiner must also consider and discuss any relevant medical literature, including that submitted by the Veteran along with his May 2010 statement.

The examiner must provide the rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC also should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the current severity of his low back disability and any associated neurological impairment.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be instructed to confirm or rule out the presence of any radiculopathy involving the lower extremities and to provide the information required to rate the radiculopathy if the examiner determines that it is currently present or has been present at any time during the period of the claim.  If the examiner determines that radiculopathy has not been present, the examiner should explain the basis for that determination.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




